On-Petition for Rehearing.
Willoughby, J.
The appellant insists that the court erred in holding that the facts relied on in appellant’s motion for a new trial on account of newly-discovered evidence was controverted by the state. In this contention the appellant is not sustained by the record. The record shows that in support of said motion appellant filed the affidavit of Wilbur L. Hunt, which is as follows, omitting caption, jurat and signatures:
“Wilbur L. Hunt being duly sworn on his oath deposes and says that he is the same individual commonly known as William L. Hunt; that he was notified to appear before the circuit court of Lafayette at the trials of the State of Indiana v. Rosenberg and State of Indiana v. Hugh Rife; that at the time of said trial he was unable to appear before said court for the reason that tie was ill and confined to his bed; that he is personally acquainted with the said Rosenberg and Rife; that he also knows that the car, said to have been stolen by Rosenberg and Rife, was in the possession.of Rosenberg prior to December 10, 1920; that he had tried to buy the car before that date from the said Rosenberg; and that he would so testify before the said court. Further affiant saith not.”
Said affidavit was sworn to on January 19, 1921.
The record further shows that on January 27, 1921, the prosecuting attorney filed counter affidavits of Wil*492bur L. Hunt, William Rugenstein, and Michael Hynes. This affidavit of Wilbur L. Hunt was sworn to on January 25, 1921, and is as follows, omitting the caption, etc.:
“I, Wilbur L. Hunt, doing business in the City of Indianapolis, Marion county, Indiana, at- 910 North Illinois street, under the firm name of the Speedway Engineering Co., upon oath say: That I am the Wilbur L. Hunt who on the 19th day of January, 1921, made an affidavit to be used in a motion for a new trial made by Isadore Rosenberg in the Tippecanoe county, Indiana circuit court, wherein the said Isadore Rosenberg was convicted after trial by jury of grand larceny. That in , said affidavit I stated that I attempted to buy of said Rosenberg a Ford sedan prior to the 10th day of December, 1920. That it is also the fact that said Rosenberg was in the possession of a Ford sedan on that day, - which was two or three days before or two or three days after Thanksgiving Day, 1920. I cannot fix the date. That I made no examination of said Ford sedan; that I did not get into said Ford sedan; that I did not look at the engine in' said Ford sedan; that I can not say whether it did or did not have a broken glass in the wind shield; that I did not observe whether or not it had a tire carrier, and, if I was to see the same Ford sedan now that I saw on the date above set out, I would have no means of identifying it as the Ford sedan I saw Isadore Rosenberg with on the date above set out. I could not positively testify, under oath, that any certain Ford sedan was the one I saw Isadore Rosenberg with at the time I have fixed. All of which is true to the best of my knowledge and belief.”
The joint affidavit of Rugenstein and Hynes also contradicts the statements of Hunt in his affidavit sworn to on January 19, 1921, and filed by appellant in sup*493port of his motion for a new trial; and also contains statements relative to the residence and office address of Louis B. Calvelage.
It is stated in the motion for a new trial, “that the defendant testified at the trial of this cause that he purchased the automobile (which he is charged in the affidavit with stealing) on the 20th day of November, 1920, from one named John Hoffman; that at the time of such purchase he received a bill of sale for said automobile from the said John Hoffman, and that the bill of sale was acknowledged by a notary public in the city of Indianapolis, Indiana, and that the said notary public, whose name is Louis B. Calvelage, witnessed the signing of said bill of sale by the said John Hoffman, and ■ that said Louis B. Calvelage as such notary public, acknowledged the execution of said bill of sale by the said John Hoffman, and saw the said John Hoffman deliver the said bill of sale to this defendant; and that said Louis B. Calvelage will so testify if a rfew trial is granted this defendant; all of which will fully appear from the affidavit of the said Louis B. Calvelage, and of this defendant filed herewith, and made a part of this specification and ground for a new trial.”
In his brief on petition for rehearing the appellant says, “The affidavit of Louis B. Calvelage, filed in support of the motion for a new trial, showed that said Calvelage would testify that he did acknowledge this bill of sale and that the same was genuine; that he would so testify if a new trial was granted.”
Said affidavit does not show that said Calvelage would testify as above stated. It is as follows:
“I, Louis B. Calvelage, of 2610 West Michigan street, ■ Indianapolis, Indiana, being first duly sworn upon his oath, states that he has not received summons or subpoena to appear as a witness, nor has he received a *494summons to appear as a party, to any action of any kind in the county of Tippecanoe in the State of Indiana within two years last past.
“Affiant further says that he acknowledged the execution of a bill of sale from Hoffman to a gentleman of a Jewish appearance some time in November, 1920, and that he prepared an affidavit with the same and on the back of said bill of sale (as he remembers) setting forth that said Hoffman was the absolute owner of said automobile and that there were no incumbrances or liens against the same.
“Affiant further states that he has made diligent inquiry of all persons connected with his office at the above address and at which address he holds his residence and that no subpoena nor summons was left there, that this affiant also has a place on the Speedway road, outside of the city of Indianapolis, that he is staying at both places, that he had made diligent inquiry there and that he can learn of no summons or supoena having been left there to appear in a court in the city of Lafayette or the county of Tippecanoe in the State of Indiana, within two years before this the 18th day of January, 1921.”
It further appears that an affidavit of one Sam Rosenblatt was filed in support of appellant’s motion for a new trial. In it he says that he was not at the trial of the appellant because, “he just supposed he was not needed at said trial and that had he been present at said trial of defendant, Isadore Rosenberg, he would have testified and would so testify if a new trial is granted said' defendant; that on the night of December '9, 1920, he called at the home of said defendant in the city of Indianapolis, Indiana, and requested said defendant to call at his home on December 10, 1920, and get a trunk which belonged to said defendant; that he *495was going to move; that on the 10th day of December, 1920, this defendant did call at his home about noon of said day and did take the said trunk and that the defendant did have in his possession at that time a Ford sedan automobile; that the time said defendant did call at his home was before nine o’clock of the evening of the 10th of December, 1920.”
12. This is identical with the testimony of Minnie Rosenberg, wife of the appellant, who was a witness on behalf of the defense. It was therefore, nothing more than cumulative evidence, and a new trial will not be granted to permit the introduction of merely cumulative evidence. Hines v. Driver (1885), 100 Ind. 315.
13. New trials are not granted upon the ground of newly-discovered evidence unless it appears that the evidence would probably change the verdict upon another trial.. Cooper v. State (1889), 120 Ind. 377, 22 N. E. 320.
14. The evidence alleged to have been newly-discovered by the appellant is not of such character as to raise a reasonable presumption that the result of a second trial would be different from the first. No diligence was shown by appellant to procure such evidence.
15. It further appears that the bilí of exceptions No. 3 purporting to contain the evidence upon the motion for a new trial on account of newly-discovered evidenee does not contain all the evidence presented to the court upon that subject; therefore it does not present the question as to the sufficiency of the evidence to support the finding of the court upon said motion. Endsley v. State (1881), 76 Ind. 467.
The petition for a rehearing is overruled.